DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 4, 11, and 18, the applicant claims “the block occupancy mask is encoded according to varint”. Said limitation is not properly described in the specification. Paragraph 0039 discloses that “the block occupancy mask may be generated according to Group Varint Encoding (GVE), also referred to as “varint.”, but doesn’t give any specific definition or explanation of what said varint is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4, 11, and 18, the applicant claims “the block occupancy mask is encoded according to varint”. It is not clear to the examiner what the applicant is trying to convey with the term “varint”. The specification, Paragraph 0039 discloses that “the block occupancy mask may be generated according to Group Varint Encoding (GVE), also referred to as “varint.”, but doesn’t give any specific definition or explanation of what said varint is. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al US 2009/0228204 A1 (hence Zavoli) in view of Oxman et al US 2008/0285652 A1 (hence Oxman).
In re claims 1, 8, and 15, Zavoli discloses digital maps, geographical positioning systems, and vehicle navigation, and particularly to a system and method for map matching with sensor detected objects (Abstract) and teaches the following:
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform a method (Paragraphs 0123-0124) comprising: obtaining a slice of static map data representing a static geographical map (Paragraphs 0042, 0048, 0054, and 0059), wherein: each slice represents a horizontal region of the static geographical map (Paragraphs 0031 and 0042); each slice comprises a plurality of blocks (Paragraph 0053); each block comprises a plurality of cells (Paragraphs 0059 and 0067); each cell corresponds to a respective three-dimensional region of the static geographical map (Paragraphs 0054-0055); and each cell has a cell value that indicates an object probability that an object is present in the cell (Paragraphs 0059-0061); obtaining a frame of dynamic map data, wherein the dynamic map data represents LIDAR data collected by a rotating LIDAR sensor on a vehicle (Paragraph 0052); loading the frame of the dynamic map data (Paragraphs 0053 and 0056); obtaining a plurality of scan match candidates each representing a possible position and attitude of the vehicle (Paragraphs 0056, 0067, and 0095-0100); processing, in the parallel processor, the static map data, the dynamic map data, and the plurality of scan match candidates to generate one or more results, wherein each result represents one of the scan match candidates and a score for the one of the scan match candidates; and selecting the scan match candidate having the highest score as a position of the vehicle (Paragraphs 0056 and 0095-0100)
However, Zavoli doesn’t explicitly teach the following:
loading the slice of static map data into a cache memory of a parallel processor
arranging the static map data in the cache memory in contiguous memory spaces assigned to a group of workers of the parallel processor that have coalescing constraints
Nevertheless, Oxman discloses the optimization of access to computer memory, including methods thereto relating as well as a cache memory device and methods for its use (Paragraph 0001 and Abstract) and teaches the following:
loading the slice of static map data into a cache memory of a parallel processor (Paragraphs 0085, 0172, and 0225-0230)
arranging the static map data in the cache memory in contiguous memory spaces assigned to a group of workers of the parallel processor that have coalescing constraints (Paragraphs 0059, 0082, 0085, 0190, and 0225-0230)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the positioning system of the Zavoli reference with the parallel processing architecture, as taught by Oxman, in order to improve the performance of the system (Oxman, Paragraph 0021).
In re claims 2, 9, and 16, the combination of Zavoli and Oxman teaches the following (motivation to combine has been recited supra):
wherein the instructions further cause the system to perform: obtaining a further frame of the dynamic map data (Zavoli, Paragraphs 0031-0033); loading the further frame of the dynamic map data into the cache memory of the parallel processor (Oxman, Paragraphs 0085, 0172, and 0225-0230); obtaining a further plurality of the scan match candidates (Zavoli, Paragraphs 0056, 0067, and 0095-0100); processing the further frame of the dynamic map data, the further plurality of the scan match candidates, and the static map data, to generate one or more further results, wherein each further result represents a further one of the scan match candidates and a further score for the one of the scan match candidates; and selecting the further scan match candidate having the highest score as a further position of the vehicle (Zavoli, Paragraphs 0056, 0067, and 0095-0100)

Claim(s) 3, 5-7, 10, 12-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli and Oxman as recited above and further in view of Levinson et al US 2017/0248963 A1 (hence Levinson).
In re claims 3, 10, and 17, the combination of Zavoli and Oxman teaches the following (motivation to combine has been recited supra):
the slice of static map data comprises blocks containing at least one cell with a non-zero cell value (Zavoli, Paragraphs 0059-0063 and 0119)
loading the slice of static map data into a cache memory of a parallel processor comprises: loading only blocks identified (Oxman, 0087-0091 and 0140)
However, the combination of Zavoli and Oxman doesn’t explicitly teach the following:
a block occupancy mask that identifies containing at least one cell with a non-zero cell value and loading only blocks identified by the block occupancy mask
Nevertheless, Levinson discloses accessing subsets of multiple types of sensor data, aligning subsets of sensor data relative to a global coordinate system based on the multiple types of sensor data to form aligned sensor data, and generating datasets of three-dimensional map data (Abstract) and teaches the following:
a block occupancy mask that identifies containing at least one cell with a non-zero cell value and loading only blocks identified by the block occupancy mask (Paragraphs 0111, 0114)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the positioning system of the Zavoli reference with the segmentation process as taught by Levinson, since doing so would improve the efficiency of the system (Levinson, Paragraphs 0003-0007).


In re claims 5, 12, and 19, Zavoli teaches the following:
each block comprises N by N by N cells of the LIDAR data; and N is an integer greater than one (Paragraphs 0053-0055, and 0059-0063)
In re claims 6, 13, and 20, Oxman teaches the following:
the slice of static map data comprises a cell index for each block that indexes the cells in each block in z-order; and loading the slice of static map data into a cache memory of a parallel processor comprises: loading the cells of the static map data into the cache memory of the parallel processor according to the cell indexes (Paragraphs 0084-0087, 0167-0172, and 0196)
In re claims 7 and 14, Zavoli discloses each block comprises N by N by N cells of the LIDAR data; and N is an integer greater than one (Paragraphs 0053-0055, and 0059-0063) as discussed above but doesn’t explicitly teach the following:
N=4
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the positioning system of the Zavoli reference to divide the block into designated number of cells in three dimensions to improve the performance of the system since the applicant has not specified that N=4 would solve any stated problem or is for any particular purpose.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli, Oxman, and Levinson as recited above and further in view of Rose et al US 2012/0221539 A1 (hence Rose).

In re claims 4, 11, and 18, the combination of Zavoli, Oxman, and Levinson discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
the block occupancy mask is encoded according to varint
Nevertheless, Rose discloses methods and systems for encoding and decoding variable-length data, which may include methods for encoding and decoding search engine posting lists (Abstract) and teaches the following:
the block occupancy mask is encoded according to varint (Paragraphs 0043-0047)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the positioning system of the Zavoli reference to include encoding format referred to varint G8CU, as taught by Rose, in order to improve the performance of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al US 2012/0173606 A1 discloses systems, methods, and computing devices for building, operating and using map systems with signature-based map caches.
Zeng US 9,140,792 B2 discloses determining the geographic position of a vehicle using, for example, a combination of the vehicle measured location of objects, previously recorded object location data, and global positioning system (GPS) vehicle location data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669